DETAILED ACTION
This action is in response to the claim amendments filed 04/04/2022. Claims 1-5, 7, 9-13, 15, and 17-19 are pending with claims 1, 9, 11, 13 and 17 currently amended, and claims 6, 8, 14, 16 and 20 cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-13, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses three systems in claims 1-5, 7, 9-13, 15, and 17-19 (machines).  So claims 1-5, 7, 9-13, 15, and 17-19 are directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
Prong One
The claimed invention is directed to an abstract idea without significantly more. Claims 1-5, 7, 9-13, 15, and 17-19 recite the steps and rules for conducting an accounting service related to financial transaction for game play. 
Claim 1. A system comprising: 
a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: 
cause a display device to display a first balance of a master gaming establishment fund management account associated with a first user and a first balance of a subsidiary gaming establishment fund management account associated with a second, different user, wherein the subsidiary gaming establishment fund management account is different from the master gaming establishment fund management account, 
responsive to a requested amount of funds to be electronically transferred from the master gaming establishment fund management account to the subsidiary gaming establishment fund management account complying, prior to any transfer of the requested amount of funds, with at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account from the master gaming establishment fund management account, cause the display device to display a second, different balance of the master gaming establishment fund management account and a second, different balance of the subsidiary gaming establishment fund management account, wherein the second, different balance of the master gaming establishment fund management account is based on the first balance of the master gaming establishment fund management account reduced by the amount of funds, the second, different balance of the subsidiary gaming establishment fund management account is based on the first balance of the subsidiary gaming establishment fund management account increased by the amount of funds, the second, different balance of the subsidiary gaming establishment fund management account, is accessible in association with a gaming establishment activity independent of any cash-based transaction and independent of any ticket voucher-based transaction, and the at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account comprises at least one of a restriction associated with how the subsidiary gaming establishment fund management account is funded, a restriction associated with when the subsidiary gaming establishment fund management account is funded, a restriction associated with a maximum balance of the subsidiary gaming establishment fund management account, and a restriction associated with a minimum balance of the subsidiary gaming establishment fund management account, and 
responsive to the requested transfer not complying, prior to any transfer of the requested amount of funds, with the at least one subsidiary gaming establishment fund management account restriction on transfers of funds to the subsidiary gaming establishment fund management account from the master gaming establishment fund management account, cause the display device to display the first balance of the master gaming establishment fund management account and the first balance of the subsidiary gaming establishment fund management account without any modification of any balance of any account in association with the requested amount of funds to be electronically transferred from the master gaming establishment fund management account to the subsidiary gaming establishment fund management account.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by the dependent claims 2-5 and 7, and substantially also encompassed by claims 9-13 and 15 and 17-19.
Claims 1, 9 and 17 recite the rules governing fund transfer between two different accounts. These rules are directed to commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
Prong Two
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include a processor, a memory, a display device, a mobile device and a network for data transfer in all claims. Without any further details, the communications of the data are just through generic networks. The processor, memory, the display device, and the mobile device as presented is directed to the components of a commercial interaction system amount to merely field of use type limitations and/or extra solution activity to provide a platform to implement the rules on commercial interactions from multiple generic, well-known devices. 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a processor, one or more gaming machines, a display device, a mobile device and a network for data transfer in claim 1. By failing to explain how these devices are different from the conventional computer, it is reasonable that the broadest reasonable interpretation of these devices in claim 1 is limited to a computer implementation. The generically claimed a processor, one or more gaming machines, a display device, a mobile device and a generic network for data transfer as of claim 1, constitute generic computers claimed at a high level of generality communicating a generic network which is also claimed at a high level of generality, and well-known, conventional gaming machines (US20010031659, para 31, “Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach”). Claims 1-5, 7, 9-13, 15, and 17-19 merely implement the steps for conducting the accounting service for game play “by generic computers specified at a high level of generality over a generic network also specified at a high level of generality.” Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over NICHOLAS [US20150243133], in view of Rowe et al. [US20020039921], hereinafter Rowe.
Regarding claim 1, NICHOLAS discloses a system (Fig. 1) comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
cause a display device to display a first balance of a master account associated with a first user and a first balance of a subsidiary account, wherein the subsidiary account is different from the master account ([0135], “the interface 500 has presented a savings account balance 520 and currency icons 514” and  [0111], “the account manager 236 provides a user interface through which players can request account transactions and configure account rules. For example, players can request funds transfers between various accounts, such as game session accounts, checking accounts, savings accounts, .sctn.529 accounts, charity accounts, etc.”), 
responsive to a requested amount of funds to be electronically transferred from the master account to the subsidiary account complying, prior to any transfer of the requested amount of funds, with at least one subsidiary account restriction on transfers of funds to the subsidiary account from the master gaming establishment fund management account, cause the display device to display a second, different balance of the master account and a second, different balance of the subsidiary account, wherein the second, different balance of the master account is based on the first balance of the master account reduced by the amount of funds, the second, different balance of the subsidiary account is based on the first balance of the subsidiary account increased by the amount of funds ([0098], “A request may be received through the EGM or directly from the mobile app on the PED to initiate a transaction”, [0111], “The account rules can cause transfers and other transactions to occur when specific conditions are met” and [0047], “the machine including, an account manager configured to present a graphical user interface including menus for creating an account rule, wherein the account rule specifies a financial transaction associated with the wagering game account and a credit account, and wherein the account rule specifies a condition that when satisfied will cause initiation of the financial transaction, an external system interface configured to transmit the account rule, and a wagering game unit configured to present wagering games; and an account controller configured to receive the account rule, initiate the financial transaction upon satisfaction of the condition specified in the account rule, determine one or more limitation rules that can restrict the use of the credit account for wagering games, and process the financial transaction according to the one or more limitation rules”), the second, different balance of the subsidiary account, is accessible in association with a gaming establishment activity independent of any cash-based transaction and independent of any ticket voucher-based transaction, and the at least one subsidiary account restriction on transfers of funds to the subsidiary account comprises at least one of a restriction associated with how the subsidiary account is funded, a restriction associated with when the subsidiary account is funded, a restriction associated with a maximum balance of the subsidiary account, and a restriction associated with a minimum balance of the subsidiary account ([0045], “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations… In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”, [0019], “The funds are received in real cash, creating a risk to the player for observation by nefarious individuals which has led to violent activities by others. The present invention eliminates the transfer of hard cash and creates a virtual cash transfer to the player account”), and 
responsive to the requested transfer not complying, prior to any transfer of the requested amount of funds, with the at least one subsidiary account restriction on transfers of funds to the subsidiary account from the master gaming establishment fund management account, cause the display device to display the first balance of the master account and the first balance of the subsidiary account without any modification of any balance of any account in association with the requested amount of funds to be electronically transferred from the master account to the subsidiary account ([0047], “initiate the financial transaction upon satisfaction of the condition specified in the account rule, determine one or more limitation rules that can restrict the use of the credit account for wagering games, and process the financial transaction according to the one or more limitation rules”).
However, NICHOLAS does not explicitly disclose that both the master account and the subsidiary account are gaming establishment fund management account, and the master account is associated with a first user, and the subsidiary account is associated with a second different user. 
Nevertheless, Rowe teaches a master account and a subsidiary account that are both gaming establishment fund management account and having restrictions on the subsidiary account, wherein the master account is associated with a first user, and the subsidiary account is associated with a second different user ([0011], “The present invention comprises methods and apparatus for effectuating financial and reward transactions in a casino or gaming environment”, [0039], “parents may establish a customer account from which funds are periodically transferred, such as every two weeks, into an allowance account which is accessible by one or more of their children” and [0040], “The allowance account may be used to define an amount of money for a particular discretionary purpose”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by NICHOLAS, to apply the system on a master gaming establishment fund management account and a subsidiary gaming establishment fund management account, wherein the master account is associated with a first user, and the subsidiary account is associated with a second different user, as taught by Rowe, in order to provide convenience to the players to manage multiple gaming establishment fund management accounts associated with different users to put restrictions on the spending of the subsidiary account. 
Regarding claim 2, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the master gaming establishment fund management account comprises a master cashless wagering account (NICHOLAS, [0131], “The accounts can include a game session account, casino debit/credit accounts, checking accounts, savings accounts, educational savings accounts (e.g., a .sctn.529 account), charity accounts (e.g., accounts that aid responsible gaming programs), holiday savings accounts, etc.”).
Regarding claim 3, the combination of NICHOLAS and Rowe discloses the system of Claim 2, wherein the subsidiary gaming establishment fund management account comprises one of: a subsidiary cashless wagering account and a subsidiary gaming establishment retail account (NICHOLAS, Fig. 1 and [0106], “a game session account 110”).
Regarding claim 4, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the master gaming establishment fund management account comprises a master gaming establishment retail account (NICHOLAS, [0140], “a list of wagering game accounts and other financial accounts associated with a player”).
Regarding claim 5, the combination of NICHOLAS and Rowe discloses the system of Claim 4, wherein the subsidiary gaming establishment fund management account comprises one of: a subsidiary cashless wagering account and a subsidiary gaming establishment retail account (NICHOLAS, [0146], “For example, the account controller 318 notifies the player that funds have been transferred between the player's savings account and game session account”, and [0149], “For example, a player could receive a dinner and show offer that is complete with all of the player's business/personal profile criteria met including special offers from restaurants and entertainment vendors”).
Regarding claim 7, the combination of NICHOLAS and Rowe discloses the system of Claim 1, wherein the processor comprises one of a processor of an electronic gaming machine, part of a controller of a cashless wagering system, part of a controller of a gaming establishment retail system, part of a controller of a gaming establishment credit system, and part of a controller of a gaming establishment fund management system (NICHOLAS, [0052], “EGM 2”, “servers”).
Regarding claim 9, please refer to claim rejection of claim 1 and NICHOLAS, Fig. 1, [0107], “2nd transaction”.
Regarding claims 10-13 and 15, please refer to claim rejections of claims 2-5 and 7. 
Regarding claim 17, please refer to claim rejection of claim 1. 
Regarding claim 18, please refer to claim rejections of claims 2-3. 
Regarding claim 19, please refer to claim rejections of claims 4-5. 
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 101, Applicant alleges “the claims do not include any elements which interact with or otherwise organize any human activity. Accordingly, Applicant submits that the claims have been mischaracterized by the Office and cannot reasonably be construed as reciting any methods of organizing human activity” (p. 11). Examiner respectfully submits that the claims recite the rules governing fund transfer between two different accounts. Specifically, when certain rules are met, funds can be transferred between the two accounts. Otherwise funds are restricted from being transferred between the two accounts. These rules are directed to commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
With respect to claim rejections under 35 U.S.C. 103, Applicant argues “while Nicholas includes enabling a player to employ rules to limit the use of funds in a player credit account, such account rules pertain to how funds may be used after being transferred from a non-gaming establishment financial account of Nicholas to a gaming establishment player credit account of Nicholas. Put differently, these limitation rules of Nicholas are not transfer limitation rules regarding whether such funds should even be transferred from a first gaming establishment account to a second gaming establishment account in the first place. In other words, none of the use limitation rules of Nicholas pertain to any restriction associated with how any account is funded, any restriction associated with when any account is funded, any restriction associated with a maximum balance of any account, or any restriction associated with a minimum balance of any account” (p. 12). Applicant further argues “the restrictions imposed by Rowe pertain to the use of funds in the allowance account and not whether or not any funds should be transferred into the allowance account in the first place. In other words, imposing restrictions on how funds in an allowance account may be spent is not determining if a requested transfer of funds from the customer account to the allowance account complies with any restrictions on the allowance account prior to the completion of the transfer and then only completing the transfer if the requested transfer is compliant” (p. 13). The Examiner respectfully submits that since this is a rejection under 35 U.S.C. 103, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. As disclosed in [0045] of Nicholas, “the one or more limitation rules are restrictions that comprise any one or more of prohibitions on the use of the credit account, transaction amount limits, periodic use limits, and wagering game session limitations… In some embodiments, the operation of enforcing the one or more limitation rules on the use of the credit account comprises determining that the transaction amount is within a spending limit for the credit account; and transferring the transaction amount from the credit account to the wagering game session account”, [0098], “A request may be received through the EGM or directly from the mobile app on the PED to initiate a transaction”, [0111], “the account manager 236 provides a user interface through which players can request account transactions and configure account rules. For example, players can request funds transfers between various accounts, such as game session accounts, checking accounts, savings accounts, .sctn.529 accounts, charity accounts, etc.” and [0111], “The account rules can cause transfers and other transactions to occur when specific conditions are met” --- “transfer limitation rules regarding whether such funds should even be transferred from a first account to a second account” is being taught by the primary reference Nicholas. Rowe is being relied upon on teaching that both the master account to the subsidiary account are gaming establishment fund management account, wherein the master account is associated with a first user, and the subsidiary account is associated with a second different user ([0011], “The present invention comprises methods and apparatus for effectuating financial and reward transactions in a casino or gaming environment”, [0039], “parents may establish a customer account from which funds are periodically transferred, such as every two weeks, into an allowance account which is accessible by one or more of their children” and [0040], “The allowance account may be used to define an amount of money for a particular discretionary purpose”).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715